18-05203-rbk Doc#54 Filed 10/17/18 Entered 10/17/18 11:55:07 Main Document Pg 1 of
                                        12



                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

 IN RE:                                          §
                                                 §
 STEVEN BRICE WIBRACHT                           §           CASE NO. 17-52300-RBK
 AND ERIN MICHELLE WIBRACHT,                     §           CHAPTER 7
                                                 §
           DEBTORS.                              §
                                                 §
 TRAVELERS CASUALTY AND SURETY                   §
 COMPANY OF AMERICA, PLAINTIFF                   §
                                                 §
 v.                                              §           ADVERSARY PROCEEDING
                                                 §           NO. 18-05203-RBK
 STEVEN BRICE WIBRACHT                           §
 AND ERIN MICHELLE WIBRACHT,                     §
 DEFENDANTS.                                     §

            PLAINTIFF’S MOTION TO DISMISS DEFENDANTS’ COUNTERCLAIM


 TO THE HONORABLE RONALD B. KING, CHIEF U.S. BANKRUPTCY JUDGE:

           Plaintiff Travelers Casualty and Surety Company of America (“Travelers”) files this

 Motion to Dismiss Counterclaim (the “Counterclaim”) filed by Steven Brice Wibracht and Erin

 Michelle Wibracht (the “Debtors” or the “Wibrachts”), and states:

                                    I.     INTRODUCTION

           1.    On April 4, 2018, Travelers filed its Complaint Objecting to Discharge (the

 “Complaint”)1, commencing the instant adversary proceeding. By the Complaint, Travelers

 objects to the Debtors’ discharge pursuant to Sections 727(a)(2)(A) and (B), 727(a)(3),

 727(a)(4)(A) and 727(a)(5) of Title 11 of the U.S. Code (the “Bankruptcy Code”).          On

 September 17, 2018, the Debtors filed their Counterclaim.

 1
   On May 25, 2018, Travelers filed an amended Complaint (see DE 14), which was substantially
 similar to the Complaint.


 {00387007 2}
18-05203-rbk Doc#54 Filed 10/17/18 Entered 10/17/18 11:55:07 Main Document Pg 2 of
                                        12



           2.   Travelers submits that the Counterclaim should be dismissed for lack of standing

 because the Debtors are not “parties in interest” under Section 502(a) of the Bankruptcy Code

 and lack standing to object to Travelers’ proof of claim filed in this case. Further, to the extent

 that the Debtors are pursuing affirmative claims against Travelers, these claims belong to the

 chapter 7 estate and are within the exclusive province and power of the chapter 7 trustee to

 assert.

           3.   To the extent that the claims set forth in the Counterclaim are intended to serve as

 affirmative defenses to Travelers’ Complaint, the Debtors filed an extensive amended answer to

 the Complaint (the “Amended Answer”), which sets forth such defenses that are repetitive of the

 claims set forth in the Counterclaim.2 (See Adv Doc # 53).

           4.   At a scheduling conference held on October 15, 2018, counsel for the Debtors

 asserted that the Counterclaim is meant to serve as an objection to proof of claim 18 filed by

 Travelers in the amount of $12,561,301.08 (“POC 18”). The Wibrachts’ counsel explained that

 part of the Debtors’ defense strategy to the Complaint is to assert that POC 18 is invalid. The

 Wibrachts’ counsel further explained that the Debtors believe that their purported claim

 objection would block Travelers from objecting to the Debtors’ discharge.         In addition, the

 Wibrachts’ counsel stated that the Debtors wished to file a motion to bi-furcate trial to handle

 matters related to the Debtors’ claim objection before the merits of the Complaint were heard by

 the Court. The Court rejected the Wibrachts’ counsel’s suggestion and set trial for February 26-

 28, 2019.3

 2
   Travelers notes that the Debtors filed a motion for leave to file the Amended Answer on
 September 17, 2018 at docket entry 37. Travelers did not object to the Debtors’ motion and the
 Court permitted the Debtors to file their Amended Answer.
 3
   Travelers submits that to the extent that the Debtors are using an objection to POC 18 as a
 defense in the above-referenced action, Travelers is prepared to present sufficient evidence at
 trial to prove that that POC 18 is valid and correct.


 {00387007 2}                                 2
18-05203-rbk Doc#54 Filed 10/17/18 Entered 10/17/18 11:55:07 Main Document Pg 3 of
                                        12



           5.     Travelers submits that the true purpose of the Counterclaim is to improperly assert

 claims that, if meritorious4, belong to the estate and the Debtors are without standing to pursue.

 The Counterclaim’s prayer for relief seeks a money judgment, punitive damages and attorneys’

 fees (among other relief). Specifically, the prayer for relief under the Counterclaim states as

 follows:

                  Defendants pray that Plaintiff be cited to answer and appear herein
                  and that upon final hearing, Defendants [i.e., Debtors] recover of
                  and from the Plaintiff [i.e., Travelers], their actual damages,
                  declaratory judgment, lien avoidance, claim disallowance, punitive
                  damages, attorney’s fees and costs of court together with pre-
                  judgment interest, and for such other and further relief to which the
                  Defendants may be entitled.

 (See Counterclaim, p. 18). As such, it appears that the Debtors are attempting to personally reap

 the benefit of an alleged claim that they previously failed to disclose at the commencement of the

 Bankruptcy Case.

           6.     Indeed, the Debtors’ recent amendment to their Schedules further demonstrates

 that the Counterclaim is an impermissible attempt by the Debtors to improperly assert claims that

 belong to the estate. (See Bankr. Case No. 17-52300, DE 121). On September 16, 2018, the day

 before the Debtors filed the Counterclaim (and nearly one year since commencing their

 Bankruptcy Case), the Debtors amended their Schedules A/B to reflect a previously undisclosed

 asset of the estate. The asset that the Debtors revealed is the following description of claims

 against Travelers,

                  Claims against Travelers and its agents including Terry Nielsen for
                  misrepresentation, fraud, $18,000,000.00 overreaching, bringing
                  actions on fraudulently obtainted [SIC] documents, fraud in the
                  inducement, claims for or related to invalid bonds on which
                  unlawful commissions or referral fees were paid, invalidating
                  liability, if any, is disputed, indemnitors, and including related

 4
     Travelers submits that the Debtors’ claims are not meritorious.


 {00387007 2}                                   3
18-05203-rbk Doc#54 Filed 10/17/18 Entered 10/17/18 11:55:07 Main Document Pg 4 of
                                        12



                 claims against Time Insurance and its agents and former agents
                 and all of their lawyers. In the alternative, claims for breach of
                 contract (which is disputed) for not releasing debtors from future
                 bonds after receiving notice of desire to be released from future
                 bonds, alteration of documents and filing of UCC financiing [SIC]
                 statement without debtors' consent and related torts. These claims
                 may also be asserted as setoff and/or recoupment. These claims
                 include claims for attorney's fees, damages and punitive damages
                 as well as lien avoidance.

 (See id. at p. 13, question 34 of Amended Schedules A/B).

           7.    Finally, even if Debtors’ counsel is to be taken at his word (stated during his oral

 argument to the Court on October 15, 2018) that the purpose of the Counterclaim is to object to

 POC 18, the Debtors similarly lack standing to file an objection to Travelers’ proof of claim. See

 11 U.S.C. 502(a); see also supra at ¶¶ 18 - 20.

           8.    Therefore, Travelers files this Motion to Dismiss and respectfully requests the

 Court to dismiss the Counterclaim because the Debtors have improperly attempted to assert

 claims that belong to the chapter 7 estate and are within the province and power of the chapter 7

 trustee to assert, not the Debtors. In addition, the Debtors lack standing to file an objection to

 POC 18. Further, to the extent that the Counterclaim is meant to be a vehicle to lodge the

 Debtors’ defenses to the Complaint, the Debtors have already lodged such defenses in their

 Amended Answer. Thus, the Counterclaim is not only improper under the law and should be

 dismissed.

           9.    A copy of the proposed Order is attached hereto as Exhibit A.

                                 II.     BACKGROUND FACTS

           10.   On September 30, 2017, the Debtors jointly filed a petition for relief under

 Chapter 7 of the Bankruptcy Code with the clerk of this Court commencing the Bankruptcy

 Case.




 {00387007 2}                                 4
18-05203-rbk Doc#54 Filed 10/17/18 Entered 10/17/18 11:55:07 Main Document Pg 5 of
                                        12



           11.   On November 2, 2017, each of the Debtors attended their first meeting of

 creditors pursuant to Section 341 of the Bankruptcy Code and gave testimony under oath. The

 first meeting of creditors was continued to December 11, 2017. Mr. Steven Wibracht appeared

 and gave testimony under oath on behalf of the Debtors on December 11, 2017.

           12.   On February 2, 2018, the Office of the U.S. Trustee served a Notice of Intent to

 Conduct Rule 2004 Examination of Steven Brice Wibracht (“2004 Notice”) under Federal Rule

 of Bankruptcy Procedure (the “Bankruptcy Rules”) 2004, seeking documents and additional

 testimony from the Debtors. On February 22, 2018, Mr. Steven Wibracht appeared and again

 gave testimony under oath pursuant to the 2004 Notice.

           13.   The Debtors established a pattern of amending their Schedules and/or Statement

 of Financial Affairs shortly after they have been required to give testimony under oath during the

 aforementioned examinations. They amended their Schedules on November 10, 2017, nine (9)

 days after their initial section 341 meeting of creditors. (See Bankr. Case No. 17-52399, DE 16).

 They amended their Schedules on March 14, 2018, less than thirty (30) days after their

 Bankruptcy Rule 2004 exam. (See Bankr. Case No. 17-52399, DE 84). The amendments

 corresponded with revelations that the Debtors made during sworn testimony. These revelations

 took the form of inconsistent sworn statements which lead to the identification of assets that the

 Debtors had previously kept secret, such as life insurance policies, guns, vehicles and jewelry

 and other potentially valuable assets.

           14.   On April 4, 2018, Travelers filed its Complaint commencing the instant adversary

 proceeding. By the Complaint, Travelers objects to the Debtors’ discharge pursuant to Sections

 727(a)(2)(A) and (B), 727(a)(3), 727(A)(4)(A) and 727(a)(5) of the Bankruptcy Code.




 {00387007 2}                                5
18-05203-rbk Doc#54 Filed 10/17/18 Entered 10/17/18 11:55:07 Main Document Pg 6 of
                                        12



           15.   Five months later, nearly a year since commencement of the Bankruptcy Case and

 after the deadlines to object to discharge and file a proof of claim had passed, the Debtors

 amended their schedules for a third time, this time (and for the first time) disclosing their alleged

 claims against Travelers.

           16.   The very next day, on September 17, 2018, the Debtors filed the Counterclaim

 wherein the Debtors now impermissibly attempt to assert such claims against Travelers.

           17.   On October 12, 2018, the Debtors filed their Amended Answer which includes

 extensive affirmative defenses that are repetitive of the claims made in the Counterclaim.

                           III.   ARGUMENTS AND AUTHORITIES

           18.   It is well-settled that assets of the chapter 7 bankruptcy estate belong to the estate

 and the chapter 7 trustee is the only party in interest with standing to assert them. In fact, the

 U.S. Court of Appeals for the Fifth Circuit has held, that “[o]nce an asset becomes part of the

 bankruptcy estate, all rights held by the debtor in the asset are extinguished” and the appointed

 bankruptcy trustee becomes “the representative of the bankruptcy estate.” See Kane v. Nat’l

 Union Fire Ins. Co., 535 F.3d 380, 385 (5th Cir. 2008) (per curiam); see also             Johnson v.

 Deutsche Bank Nat’l Trust Co., Div. No. 3:12-CV-3542-L, 2013 WL 3810715, *6 (N.D. Tex.

 July 23, 2013). The Fifth Circuit further held that the chapter 7 trustee is the correct party in

 interest and the only party with standing to prosecute causes of action of the estate. Id.; see also

 Vineyard v. BAC Home Loan Serv’g, L.P. No. A-10-CV-842-LY, 2011 WL 8363481 at *4

 (W.D. Tex. Dec. 28, 2011). Therefore, the Debtors’ affirmative claims against Travelers in the

 Counterclaim must be dismissed.

           19.   Moreover, to the extent that the Counterclaim is meant to serve as an objection to

 POC 18, the Debtors are also without standing to object, and the Counterclaim should be

 dismissed. Under section 502(a) of the Bankruptcy Code, a proof of claim is deemed allowed


 {00387007 2}                                  6
18-05203-rbk Doc#54 Filed 10/17/18 Entered 10/17/18 11:55:07 Main Document Pg 7 of
                                        12



 unless a “party in interest” objects. See also Fed. R. Bankr. P. 3008. Although, the Bankruptcy

 Code does not define the term “party in interest,” “the vast majority of courts have held that only

 a Chapter 7 trustee may file objections to a proof of claim.” U.S. v. Jones, 260 B.R. 415, 418

 (E.D. Mich. 2000).

           20.   Indeed, “almost every court that has dealt with the issue of a Chapter 7 debtor’s

 standing to object [to a proof of claim], has held that unless there is going to be a surplus, debtors

 do not have standing to object to a proof of claim.” Id.; see also Willemain v. Kivitz, 764 F.2d

 1019, 1022 (4th Cir. 1985)(insolvent debtor lacked standing to object to trustee’s sale of estate’s

 primary asset); Kapp v. Naturelle, Inc., 611 F.2d 703 (8th Cir. 1979)(debtor under Act lacks

 standing to object to claim); In re Woodmar Realty Co., 241 F.2d 768 (7th Cir. 1957)(corporate

 debtor under Act lacks standing to object to claim); Gregg Gain Co. v. Walker Grain Co., 285 F.

 156 (5th Cir. 1922) (debtor under Act lacks standing to object to claim); Caserta v. Tobin, 175

 B.R. 773 (S.D. Fla. 1994)(chapter 7 debtor lacks standing to object to claim); In re Silverman, 37

 B.R. 200 (S.D. N.Y. 1982)(debtor lacks standing to object to claim); In re Creditors Service

 Corp., 206 B.R. 174 (Bankr. S.D. Ohio 1997) (chapter 7 debtor lacks standing to object to

 chapter 7 trustee’s administration of the estate); In re Woods, 139 B.R. 876 (Bankr. E.D. Tenn.

 1992)(chapter 7 debtor lacks standing to object to claim). The clerk’s claims register in the

 Debtors’ chapter 7 case reflects $13,437,213.35 in claims filed against the Debtors.             The

 Debtors’ Schedules do not reflect sufficient assets to result in a 100% pay-out to creditors such

 that a surplus would be created in the Debtors’ chapter 7 case.

           21.   Notably, the Fifth Circuit Court of Appeals has also held, “[t]hat interest must be

 in the estate to be administered and distributed. … The bankrupt, being insolvent, has no interest

 in the manner of distribution of the assets of the estate among his creditors. … That is a matter in




 {00387007 2}                                  7
18-05203-rbk Doc#54 Filed 10/17/18 Entered 10/17/18 11:55:07 Main Document Pg 8 of
                                        12



 which the creditors alone are interested.” Gregg Grain Co., 285 F. at 157; see also In re

 Coleman, 131 B.R. 59 (Bankr. N.D. Tex. 1991).

           22.   As such, case law is clear that the Debtors lack standing to object to POC 18, and

 therefore, on such grounds the Counterclaim should be dismissed.

                                        IV.        CONCLUSION

           23.   For the reasons stated herein, the Debtors lack standing to pursue the

 Counterclaim. Further, as stated by Debtors’ counsel to this Court at its scheduling conference

 held on October 15, 2018, the assertions made by Debtors in the Counterclaim represent

 Debtors’ defenses to the Complaint. The Debtors have already lodged these defenses in their

 Amended Answer filed with the Court on October 12, 2018.

           WHEREFORE, Plaintiff Travelers Casualty and Surety Company of America, requests

 that this Court enter an order (i) granting this Motion; (ii) dismissing the Counterclaim; and (iii)

 granting such other and further relief is just.


 DATE: October 16, 2018                  Respectfully submitted,

                                         PULMAN, CAPPUCCIO & PULLEN, LLP
                                         2161 NW Military Highway, Suite 400
                                         San Antonio, Texas 78213
                                         www.pulmanlaw.com
                                         (210) 222-9494 Telephone
                                         (210) 892-1610 Facsimile

                                         By:        /s/ Thomas Rice
                                                   Randall A. Pulman
                                                   Texas State Bar No. 16393250
                                                   rpulman@pulmanlaw.com
                                                   Thomas Rice
                                                   Texas State Bar No. 24025613
                                                   trice@pulmanlaw.com

                                         --AND--




 {00387007 2}                                      8
18-05203-rbk Doc#54 Filed 10/17/18 Entered 10/17/18 11:55:07 Main Document Pg 9 of
                                        12



                                   Jennifer L. Kneeland (Admitted Pro Hac Vice)
                                   Email: jkneeland@watttieder.com
                                   Marguerite Lee DeVoll (Admitted Pro Hac Vice)
                                   Email: mdevoll@watttieder.com
                                   WATT TIEDER HOFFAR & FITZGERALD, LLP
                                   1765 Greensboro Station Place, Suite 1000
                                   McLean, Virginia 22102
                                   Telephone: (703) 749-1000
                                   Facsimile: (703) 893-8029

                                   ATTORNEYS FOR TRAVELERS CASUALTY AND SURETY
                                   COMPANY OF AMERICA



                               CERTIFICATE OF SERVICE

         I hereby certify that the above and foregoing document was electronically filed and
 served via the Court’s CM/ECF System on October 16, 2018 to the following counsel of record
 as set forth below:

                     Via CM/ECF marty@seidlerlaw.com
                     Martin Seidler
                     Law Offices of Martin Seidler
                     One Elm Place, Suite E504
                     11107 Wurzbach Road
                     San Antonio, Texas 78230

                     Counsel to Defendants

                                                 /s/ Thomas Rice
                                                 Thomas Rice




 {00387007 2}                             9
18-05203-rbk Doc#54 Filed 10/17/18 Entered 10/17/18 11:55:07 Main Document Pg 10 of
                                         12




                   Exhibit A
18-05203-rbk Doc#54 Filed 10/17/18 Entered 10/17/18 11:55:07 Main Document Pg 11 of
                                         12




                              IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE WESTERN DISTRICT OF TEXAS
                                       SAN ANTONIO DIVISION

  IN RE:                                            §
                                                    §
  STEVEN BRICE WIBRACHT                             §         CASE NO. 17-52300-RBK
  AND ERIN MICHELLE WIBRACHT,                       §         CHAPTER 7
                                                    §
               DEBTORS.                             §
                                                    §
  TRAVELERS CASUALTY AND SURETY                     §
  COMPANY OF AMERICA, PLAINTIFF                     §
                                                    §
  v.                                                §         ADVERSARY PROCEEDING
                                                    §         NO. 18-05203-RBK
  STEVEN BRICE WIBRACHT                             §
  AND ERIN MICHELLE WIBRACHT,                       §
  DEFENDANTS.                                       §


                                         ORDER GRANTING
                     PLAINTIFF’S MOTION TO DISMISS DEFENDANTS’ COUNTERCLAIM


               On this date came on to be heard the Motion (the “Motion”) of Plaintiff Travelers

  Casualty and Surety Company of America (“Travelers”) to Dismiss Counterclaim (the

  “Counterclaim”) filed by Steven Brice Wibracht and Erin Michelle Wibracht (the “Defendants”



  {00387021}
18-05203-rbk Doc#54 Filed 10/17/18 Entered 10/17/18 11:55:07 Main Document Pg 12 of
                                         12



  or the “Debtors”). After considering the pleadings and representation of counsel, this Court is of

  the opinion that the Motion is well taken and should be GRANTED.

               IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that Defendants’

  Counterclaim is hereby DISMISSED.

                                                ###



  Order Submitted by:

  Randall A. Pulman
  Texas State Bar No. 16393250
  rpulman@pulmanlaw.com
  Thomas Rice
  Texas State Bar No. 24025613
  trice@pulmanlaw.com
  PULMAN, CAPPUCCIO & PULLEN, LLP
  2161 NW Military Highway, Suite 400
  San Antonio, Texas 78213
  www.pulmanlaw.com
  (210) 222-9494 Telephone
  (210) 892-1610 Facsimile

  ATTORNEYS FOR PLAINTIFF,
  TRAVELERS CASUALTY AND SURETY COMPANY OF AMERICA




  {00387021}
